Citation Nr: 0924400	
Decision Date: 06/29/09    Archive Date: 07/07/09

DOCKET NO.  06-24 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for heart disability as 
secondary to service-connected asbestosis with chronic 
obstructive pulmonary disease (COPD) and fibrotic lung 
disease due to prior asbestos exposure.


REPRESENTATION

Appellant represented by:	Pennsylvania Adjutant 
General's Office


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1962 
September 1966.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania, which denied the benefit 
sought on appeal.  The appeal was subsequently transferred to 
the Pittsburgh RO.  

In August 2008, the Veteran presented testimony at a personal 
hearing conducted at the Pittsburgh RO before the undersigned 
Veterans Law Judge (VLJ).  A transcript of this personal 
hearing is in the Veteran's claims folder.

In September 2008, the Board granted entitlement to service 
connection for a respiratory disability associated with in-
service asbestos exposure.  The Board then remanded the issue 
of entitlement to service connection for heart disability as 
secondary to service-connected asbestosis with COPD and 
fibrotic lung disease to afford the Veteran notice and a VA 
examination.  In November 2008, the Veteran was provided a 
notice letter that contains the provisions of the current 
38 C.F.R. § 3.310(b) as requested in the remand.  In April 
2009, the Veteran underwent a VA examination, which as will 
be discussed below, is adequate upon which to base a 
determination.  Given the foregoing, the Board finds that VA 
has substantially complied with the September 2008 remand 
with regard to this appeal.  See Dyment v. West, 13 Vet. App. 
141, 146-47 (1999) (remand not required under Stegall v. 
West, 11 Vet. App. 268 (1998) where Board's remand 
instructions were substantially complied with). 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.
2.  A heart disability has not been shown to be causally or 
etiologically related to a service-connected disorder.  


CONCLUSION OF LAW

A heart disability was not proximately due to or aggravated 
by a service-connected disorder.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303 
(2008); 3.310(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2008).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his/her representative, if applicable, of 
any information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the claimant's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

Further, in Dingess v. Nicholson, the United States Court of 
Appeals for Veterans Claims (Court) held that, upon receipt 
of an application for a service-connection claim, VA is 
required to review the evidence presented with the claim and 
to provide the claimant with notice of what evidence not 
previously provided will help substantiate his/her claim.  
19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  Specifically, VA must notify the 
claimant of what is required to establish service connection 
and that a disability rating and effective date for the award 
of benefits will be assigned if service connection is 
awarded.

The Board finds that the VCAA duty to notify was satisfied by 
a letter sent to the Veteran in August 2005.  The letter 
addressed all of the notice elements, including those 
pertinent to the secondary service connection claim, and was 
sent prior to the initial unfavorable decision by the AOJ in 
January 2006.  In November 2008, the Veteran was provided 
with the provisions of the most current version of 38 C.F.R. 
§ 3.310(b).  Although he was not specifically given the 
version of 38 C.F.R. § 3.310(a) in effect prior to the 
regulation change in September 2006, 38 C.F.R. § 3.310(a) is 
the same in current version of the regulation; the change was 
the addition of 38 C.F.R. § 3.310(b).  Thus, the Veteran 
received proper notice of both the "old" and "new" 
versions of the secondary service connection regulation.  
Additionally, the claim was subsequently readjudicated in a 
June 2009 supplemental statement of the case (SSOC).  
Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA 
cured failure to afford statutory notice to claimant prior to 
initial rating decision by issuing notification letter after 
decision and readjudicating claim and notifying claimant of 
such readjudication in the statement of the case).

In this case, the fact that the notice did not address either 
the relevant rating criteria or effective date provisions, 
was harmless error because service connection is being 
denied, and therefore no rating or effective date is being 
assigned.  Therefore, the Board finds that VA has fulfilled 
its duty to notify under the VCAA.

VA has also satisfied its duty to assist the Veteran at every 
stage of this case.  All available service treatment records 
as well as all identified VA and private medical records 
pertinent to the years after service are in the claims file 
and were reviewed by both the RO and the Board in connection 
with the Veteran's claim.  Pursuant to the September 2008 
remand, the Veteran underwent a VA examination in April 2009.  
The VA examination was fully compliant with the directives of 
the remand and was based on a review of the claims file and 
the cardiologist's expertise.  VA has also assisted the 
Veteran and his representative throughout the course of this 
appeal by providing them with a SOC and SSOC, which informed 
them of the laws and regulations relevant to his claim.  For 
these reasons, the Board concludes that VA has fulfilled the 
duty to assist the Veteran in this case.


LAW AND ANALYSIS

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

In sum, in order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  
Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).

Under section 3.310(a) of VA regulations, service connection 
may be established on a secondary basis for a disability 
which is proximately due to or the result of service-
connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448.  Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence 
aggravation unless the underlying condition worsened.  Cf. 
Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The Board notes that the provisions of 38 C.F.R. § 3.310 were 
amended, effective from October 10, 2006; however, the new 
provisions require that service connection not be awarded on 
an aggravation basis without establishing a pre-aggravation 
baseline level of disability and comparing it to current 
level of disability.  71 Fed. Reg. 52,744-47 (Sept. 7, 2006). 
 The new provisions amount to substantive changes to the 
manner in which 38 C.F.R. § 3.310 has been applied by VA in 
Allen-type cases since 1995.  Consequently, the Board will 
apply the older version of 38 C.F.R. § 3.310, which is more 
favorable to the Veteran because it does not require the 
establishment of a baseline before an award of service 
connection may be made. 

In considering all of the evidence of record under the laws 
and regulations as set forth above, the Board concludes that 
the Veteran is not entitled to service connection for a heart 
disability.  As a preliminary matter, the Board notes that 
the Veteran is only alleging that his heart disability is 
secondary to his service-connected asbestosis with COPD and 
fibrotic lung disease, and has not contended at any time 
during this appeal that it is directly related to service.  
Consequently, the Board will only adjudicate this matter on a 
secondary basis.  

A July 2005 record from S.R.H.S. reflected that the Veteran 
had coronary artery disease (CAD), status post bypass surgery 
in December 1997, and status post abdominal aortic aneurysm 
repair in 1992.  It was also noted that he had a family 
history of CAD and had smoked a pack of cigarettes a day for 
the past fifty years.  

During the April 2009 VA examination, the Veteran indicated 
that he stopped smoking for the past two years and his mother 
had CAD.  A complete examination to include cardiac testing 
was done.  The Veteran was given diagnoses of CAD status post 
coronary artery bypass surgery, status post abdominal aortic 
aneurysm repair, hypercholesterolemia, COPD, and asbestosis.  
After reviewing the Veteran's claims file and recent cardiac 
work up from private facility S.G.H.S., the examiner 
concluded that the underlying CAD was not related to his 
service-connected asbestosis.  Rather, the examiner 
determined that the Veteran's CAD was probably related to his 
longstanding history of nicotine abuse, hypercholesterolemia, 
and family history of CAD.  The Board finds this opinion to 
be probative and persuasive as it is based on the examiner's 
expertise as a cardiologist and review of the pertinent 
evidence in the claims file as well as the Veteran's reported 
history.  Further, it is consistent with the other evidence 
of record which indicates that the Veteran smoked cigarettes 
for 50 years and had a family history of CAD.  Bloom v. West, 
12 Vet. App. 185, 187 (1999).  

Moreover, there is no persuasive medical evidence in the 
claims file reflecting an association between the Veteran's 
service-connected respiratory disability and any heart 
disability.  Although the Board acknowledges the Veteran's 
contention that his heart disability is related to his 
service-connected respiratory disability, he, as a layperson, 
is not qualified to render a medical opinion as to etiology 
or diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992). 

In conclusion, there is no competent medical evidence showing 
a relationship between the Veteran's service-connected 
respiratory disability and his claimed heart disability.  
38 C.F.R. § 3.310(a) (2006).  As such, service connection for 
a heart disability must be denied.  38 C.F.R. §§ 3.303, 
3.310.  







ORDER

Entitlement to service connection for heart disability as 
secondary to service-connected asbestosis with COPD and 
fibrotic lung disease due to prior asbestos exposure is 
denied.




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


